Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 (the claim between the first claim 5 and claim 7) is listed as claim 5.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“heat pump control unit” includes the generic/nonce term “unit” coupled with the function of “configured to individually control each of the plurality of heat pumps”. A return to the specification provides a control circuit comprising a processor. Therefor the limitation is interpreted as a control circuit comprising a processor or equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feed and return conduits of claim 12 lack antecedent basis. It is noted that the claim 12 depends from claim 2; however the feed and return conduits are introduced in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (WO 2018/015125) in view of Miglio (US 10,408,472).
Regarding claim 1, Rosen discloses (refer to figure 1 unless otherwise noted) a thermal energy extraction assembly comprising:
a first heat exchanger (31) comprising a primary side and a secondary side, the primary side being connectable to a thermal energy distribution grid (10 + 20), the secondary side being connected to a heating circuit (30), the heating circuit configured to conduct heating circuit heat transfer fluid, the first heat exchanger being configured to exchange heat from the secondary side to the primary side;
a second heat exchanger (41) comprising a primary side and a secondary side, the primary side being connectable to the thermal energy distribution grid (10 + 20), the secondary side being connected to a cooling circuit (40) configured to conduct cooling circuit heat transfer fluid, the second heat exchanger being configured to exchange heat from the primary side to the secondary side; and
a heat pump (50) having a condenser side (54) connected to the heating circuit (30) and an evaporator side (51) connected to the cooling circuit (40), wherein the heat pump is configured to pump heat from the cooling circuit heat transfer fluid of the cooling circuit (40) to heating circuit heat transfer fluid of the heating circuit (30).
Rosen lacks a plurality of heat pumps as described. 
Miglio discloses (refer to figure 12 unless otherwise noted) a plurality of heat pumps (220) attached between heating and cooling circuits (208 and 210). Further Miglio discloses that more or fewer heat pump banks may be used (2:66 to 3:3).
It would have been obvious to one of ordinary skill in the art to have provided Rosen with a plurality of heat pumps as taught by Miglio in order to increase overall system capacity and allow ready adjustment of capacity (by way of operating more or fewer heat pumps at a given time). Further it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. 
Regarding claim 3, Rosen further discloses the heating circuit (30) comprising a feed conduit (34) configured to conduct heating circuit heat transfer fluid from an outlet of the secondary side of the first heat exchanger (31) and a return conduit (36) configured to conduct heating circuit heat transfer fluid to an inlet of the secondary side of the first heat exchanger (31), and wherein the cooling circuit (40) comprising a feed conduit (44) configured to conduct cooling circuit heat transfer fluid from an outlet of the secondary side of the second heat exchanger (41) and a return conduit (46) configured to conduct cooling circuit heat transfer fluid to an inlet of the secondary side of the second heat exchanger (41).
Regarding claim 4, Rosen further discloses the condenser side (54) of each heat pump (plurality provided by Miglio above) is connected to the feed conduit (34) of the heating circuit (30), and
wherein the evaporator side (51) of each heat pump (plurality provided by Miglio above) is connected to the feed conduit (44) of the cooling circuit (40).
Regarding claim 5, Rosen and Miglio disclose the plurality of heat pumps are connected between the heating circuit and the cooling circuit in parallel (Miglio shows the arrangement of the heat pumps in parallel).
Regarding claim 6, Rosen further discloses the condenser side (54) of each heat pump (plurality provided by Miglio above) is connected to the feed conduit (34) of the heating circuit (30), and
wherein the evaporator side (51) of each heat pump (plurality provided by Miglio above) is connected to the feed conduit (44) of the cooling circuit (40).
Regarding claim 7, Rosen further discloses each of the plurality of heat pumps is binary controllable to be either in an on mode or an off mode (“controllable” is read as capable of being controlled; it is understood that heat pumps are capable of being turned on or off).
Regarding claim 8, Rosen and Miglio further disclose a heat pump control unit configured to individually control each of the plurality of heat pumps (4:8-10 of Miglio discloses a control unit for controlling each of the units).
Regarding claims 13-14, Rosen further discloses a tap hot water heater (38: page 11, line 20 lists “hot tap water preparation” as a use of heat emitter 38), a tap hot water feeding conduit (55b) configured to conduct heating circuit heat transfer fluid from condenser side outlets of a subset (regarding subset; any full set of things also includes one or more subsets) of the heat pumps to the tap hot water heater , and a tap hot water return conduit (55a) configured to conduct heating circuit heat transfer fluid from the tap hot water heat to condenser side inlets of the subset of the heat pumps, wherein the subset of the heat pumps is less than 50% of the heat pumps (as above the full set of heat pumps also includes a subset of less than 50% of the heat pumps).
Regarding claim 15, Rosen discloses a thermal energy distribution system comprising a thermal energy distribution grid and a plurality of thermal energy extractions assemblies according to claim 1 connected to the thermal energy distribution grid (figure 5 shows the plural arrangement).
Claim(s) 2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (WO 2018/015125), in view of Miglio (US 10,408,472), and in further view of Vaughan et al (US 2012/0279681).
Regarding claim 2, Rosen as modified discloses the assembly of claim 1, where the first and second heat exchangers (31 and 41) have primary inlets and outlets connected to the hot and cold conduits of the thermal energy distribution grid (10 + 20). Rosen lacks that the fluid transfers from the hot conduit to the cold conduit and vice versa. 
Vaughan discloses a similar district energy sharing system having a thermal energy distribution grid (12) including a hot conduit (14) and a cold conduit (16) where fluid from one conduit, after heat exchanger with a heat exchanger (56), returns to the other conduit ([0034]).
It would have been obvious to one of ordinary skill in the art to have provided Rosen with the communicating hot and cold conduits as taught by Vaughan in order to return cold fluid, having been heated, to the hot conduit and hot fluid, having been cooled, to the cold conduit thereby maximizing utilization of system capacity.
Regarding claim 9, Rosen and Vaughan further disclose a connection circuit (figures 5a-5i of Vaughan provides a plurality of embodiments of connection circuits) having a hot conduit connection connectable to the hot conduit (14 of Vaughan) of the thermal energy distribution grid and a cold conduit connection connectable to the cold conduit (16 of Vaughan) of the thermal energy distribution grid, the connection circuit being configured to conduct heat transfer fluid of the thermal energy distribution grid (12 of Vaughan) from the hot conduit connection to the cold conduit connection or vice versa;
wherein the connection circuit further comprises a valve arrangement (figures 5a-5i of Vaughan provides a plurality of embodiments of valve arrangements) configured to selectively direct a flow of heat transfer fluid in the connection circuit form the cold conduit connection via the primary side of the first heat exchanger to the hot conduit connection or from the hot conduit connection via the primary side of the second heat exchanger to the cold conduit connection (56 of Vaughan is representative of 31 and 41 as applied to Rosen).
Regarding claim 10, Rosen and Vaughan further disclose a heat pump control unit (59, 59’, and 69 of Rosen) configured to individually control each of the plurality of heat pumps (provided by Miglio above),
wherein the heat pump control unit is configured to set the thermal energy extraction assembly in a heat mode or cooling mode, wherein:
upon setting the thermal energy extraction assembly in the heating mode the heat pump control unit is configured to:
set the valve arrangement to direct a flow of heat transfer fluid in the connection circuit from the hot conduit connection via the primary side of the second heat exchanger to the cold conduit connection (provided by Vaughan, take figure 5g as example which flows from hot conduit 14, through the valve arrangement and heat exchanger 56, and then to the cold conduit 16), and
activate one or more of the plurality of heat pumps to pump heat from the cooling circuit heat transfer fluid of the cooling circuit to heating circuit heat transfer fluid of the heating circuit (as arranged in the combination of Rosen and Miglio the heat pumps connection from the cooling circuit to the heating circuit); and
upon setting the thermal energy extraction assembly in the cooling mode the heat pump control unit is configured to:
set the valve arrangement to direct a flow of heat transfer fluid in the connection circuit from the cold conduit connection via the primary side of the first heat exchanger to the hot conduit connection (provided by Vaughan, take figure 5h as example which flows from cold conduit 16, through the valve arrangement and heat exchanger 56, and then to the hot conduit 14), and
activate one or more of the plurality of heat pumps to pump cold from the heating circuit heat transfer fluid of the heating circuit to cooling circuit heat transfer fluid of the cooling circuit (as arranged in the combination of Rosen and Miglio the heat pumps connection from the cooling circuit to the heating circuit).
Regarding claim 11, Rosen and Vaughan further disclose the valve arrangement comprises a flow controller (“controller” [0049] of Vaughan) configured to control the flow of heat transfer fluid in the connection circuit from the hot conduit (14 of Vaughan) to the cold conduit (16 of Vaughan) connection or vice versa. Vaughan further discloses a pumping mode and a free flowing mode ([0067]) based on local pressure differential ([0069] “relative pressures”). It follows to similarly apply this to modified Rosen in order to prevent pumps from having to overcome a large pressure head ([0035] of Vaughan).
Regarding claim 12, Rosen further discloses the feed conduit (34) of the heating circuit is configured to feed a comfort heating heat emitter (38) with heating circuit heat transfer fluid,
wherein the return conduit (36) of the heating circuit is configured to return heating circuit heat transfer fluid from the comfort heating heat emitter (38) to the first heat exchanger (31),
wherein the feed conduit (44) of the cooling circuit is configured to feed a comfort cooling cooler (48) with cooing circuit heat transfer fluid, and
wherein the return conduit (46) of the cooling circuit is configured to return cooling circuit heat transfer fluid from the comfort cooling cooler to the second heat exchanger (41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer et al (US 9,625,222)
Platt (US 2013/0008193)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763